Citation Nr: 0009309	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  96-37 488	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a higher initial evaluation for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU), prior to March 3, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from August 1965 to June 1969.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from September 1992 and November 1994 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Newark, New Jersey (RO), in which the RO, in 
pertinent part, granted the veteran service connection and 
assigned him a 30 percent evaluation for PTSD, effective from 
February 24, 1992, and denied him TDIU.  In rating decisions 
dated September 1993 and July 1999, the RO increased the 
evaluation assigned the veteran's PTSD to 50 percent, 
effective from November 3, 1992, and to 70 percent, effective 
from March 3, 1999, respectively.   

In February 1999, the Board remanded the veteran's PTSD claim 
to the RO for additional development.  In its Remand, the 
Board indicated that the veteran's PTSD appeal ensued from a 
September 1995 rating decision, in which the RO continued the 
50 percent evaluation assigned the veteran's PTSD.  After a 
second review of the claims file, however, it has become 
apparent that the veteran actually initiated this appeal in 
November 1992, after the RO issued its September 1992 
decision granting the veteran service connection for PTSD and 
assigning him an initial 30 percent evaluation for that 
disability.  This fact is significant because, while the 
veteran's claim was in remand status, the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) issued a 
decision distinguishing a claim for an increased evaluation 
from a claim for a higher initial evaluation, and allowing 
for the assignment of staged evaluations when the latter type 
of claim is involved.  See Fenderson v. West, 12 Vet.App. 
119, 126-27 (1999).  As it is now clear that the veteran 
disputes the initial evaluation assigned his PTSD, and recent 
case law requires that we analyze such a claim differently 
than we did in February 1999, when the claim was remanded, 
the Board has recharacterized this issue as is shown on the 
first page of this decision.   

In addition, in the introduction of its February 1999 
decision, the Board informed the RO that the veteran's 
representative had initiated an appeal of the RO's denial of 
TDIU, and that this action necessitated an issuance of a 
statement of the case.  In response, the RO, by rating 
decision dated July 1999, granted the veteran TDIU, effective 
from March 3, 1999, and then issued a statement of the case, 
which noted the issue on appeal as entitlement to TDIU 
effective earlier than March 3, 1999.  The veteran has not 
specifically disputed the effective date of his TDIU award.  
However, in light of the fact that he initially claimed TDIU 
in 1994, and has submitted multiple written statements in 
support of this claim since 1994, it is clear that he is 
seeking a grant of TDIU effective during the entire appeal 
period at issue.  In this case, the RO granted the veteran 
TDIU from March 3, 1999 only, which is less than the maximum 
benefit available.  As such, the partial grant does not 
terminate this issue on appeal, see AB v. Brown, 6 Vet.App. 
35, 38 (1993), but necessitates that the Board recharacterize 
this issue as is shown on the first page of this decision.   

The Board notes that it is unclear whether the veteran, in a 
written statement received in March 1994, is raising claims 
for service connection for hearing loss, arthritis of the 
knees, bone spurs in the heels and sciatica.  This matter is 
referred to the RO for appropriate action. 

The Board notes further that, in September 1993, March 1994, 
and December 1994, the veteran and his representative 
submitted letters disagreeing, in part, with September 1993 
and November 1994 rating decisions, in which the RO continued 
a 10 percent evaluation assigned scar residuals of a facial 
wound and denied service connection for a skin condition due 
to Agent Orange exposure.  The Board addresses this matter in 
the Remand section of this decision. 


FINDINGS OF FACT

1.  The VA has obtained and fully developed all evidence 
necessary for the equitable disposition of the veteran's PTSD 
and TDIU claims.

2.  Prior to November 3, 1992, the veteran's PTSD was 
described as severe and was objectively shown to cause 
tension, apprehension, a depressed and irritable mood, poor 
insight, compromised judgment under stress, and agitation and 
aggressiveness with minor provocation. 

3.  From November 3, 1992 to March 2, 1999, the veteran's 
PTSD was described as severe or serious and was objectively 
shown to cause tension, anxiety, anger, apprehension, 
agitation, combativeness, irritability, a depressed mood, 
impaired concentration and memory, poor insight, compromised 
judgment under stress, and paranoid persecutory ideation.

4.  Since March 3, 1999, the veteran's PTSD has caused 
irritability, annoyance, anger, defensiveness, tense motor 
activity, a euthymic mood, concentration problems with 
calculations, severely compromised judgment with stress, 
impulse control problems, and minimal insight, and has 
rendered him unemployable.

5.  Prior to March 3, 1999, the veteran's service-connected 
disabilities, alone, were not sufficiently severe as to 
hinder his ability to obtain and retain employment.


CONCLUSIONS OF LAW

1.  The evidence satisfies the criteria for an initial 70 
percent evaluation, and no more, for PTSD, from February 24, 
1992 to March 3, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.126-4.130, 
Diagnostic Code 9411 (1999); 38 C.F.R. §§ 4.125-4.132, 
Diagnostic Code 9411 (1992).

2.  The evidence satisfies the criteria for an initial 100 
percent evaluation for PTSD, from March 3, 1999.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.3, 4.7, 4.126-4.130, Diagnostic Code 9411 (1999); 38 C.F.R. 
§§ 4.125-4.132, Diagnostic Code 9411 (1992).

3.  The criteria for TDIU, prior to March 3, 1999, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.340, 3.341, 4.16, 4.18 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Propriety of Initial PTSD Evaluation

The veteran and his representative claim that the evaluation 
initially assigned the veteran's PTSD should be increased to 
reflect more accurately the severity of the veteran's PTSD 
symptomatology.  The preliminary question before the Board is 
whether the veteran has submitted a well-grounded claim, and 
if so, whether the VA has properly assisted him in the 
development of his claim.  Based on the veteran's 
dissatisfaction with the initial disability evaluation 
assigned by the RO, the Board finds that the veteran has 
presented a claim that is well grounded.  See generally 
Fenderson, 12 Vet.App. at 119.  The Board also finds that the 
VA has obtained and fully developed all evidence necessary 
for the equitable disposition of the veteran's claim.  
Therefore, no further assistance to the veteran is required 
under 38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1999).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999).  Where an award of service connection 
for a disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations can be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations 
may be "staged."  Fenderson, 12 Vet.App. at 126.

In September 1992, the RO granted the veteran service 
connection and assigned him a 30 percent evaluation for PTSD, 
effective from February 24, 1992.  In rating decisions dated 
September 1993 and July 1999, the RO increased the evaluation 
assigned the veteran's PTSD to 50 percent, effective from 
November 3, 1992, and to 70 percent, effective from March 3, 
1999, respectively.  The RO assigned these evaluations under 
Diagnostic Code (DC) 9411.   

Prior to November 7, 1996, DC 9411 provided that a 10 percent 
evaluation was warranted for impairment less than criteria 
for a 30 percent evaluation, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent evaluation required definite 
impairment in the ability to establish or maintain effective 
or wholesome relationships with people and psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  A 50 percent evaluation was 
warranted when the ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired or where, by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
38 C.F.R. 
§ 4.132, DC 9411 (1992).  

A 70 percent evaluation required severe impairment in the 
ability to establish and maintain effective or favorable 
relationships with people, and psychoneurotic symptoms of 
such severity and persistence they severely impaired the 
ability to obtain or retain employment.  A 100 percent 
evaluation required that the attitudes of all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community, or totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or a 
demonstrable inability to obtain or retain employment. 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1992); see also Johnson 
v. Brown, 7 Vet.App. 95, 97 (1994) (holding that a claimant 
is not required to satisfy each of the three stated criteria 
for a 100 percent evaluation and that the separately listed 
criteria should be read disjunctively).

In Hood v. Brown, 4 Vet.App. 301, 302-3 (1993), the United 
States Court of Appeals for Veterans Claims stated that the 
term "definite" in 38 C.F.R. § 4.132 is "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  In a precedent opinion dated 
November 9, 1993, VA's General Counsel concluded that 
"definite" was to be construed as "distinct, unambiguous, 
and moderately large in degree," and that that term 
represented a degree of social and industrial inadaptability 
that was "more than moderate but less than rather large."  
VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c) (West 1991).

During the pendency of the veteran's appeal, the criteria for 
rating PTSD were revised.  Effective November 7, 1996, PTSD 
is evaluated pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).  The revised 
regulations provide that a 10 percent evaluation is warranted 
for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).  

A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, DC 9411 (1999).

The Board of Veterans' Appeals must consider the evidence of 
record under both the former and revised criteria and apply 
the criteria that are most favorable to the veteran.  Karnas 
v. Derwinski, 1 Vet.App. 308, 312-313 (1991).  However, the 
revised criteria may not be applied retroactively, prior to 
November 7, 1996.  See 38 U.S.C.A. § 5110 (g). 

The relevant rating periods at issue in this case include: 
from February 24, 1992 to November 3, 1992, when a 30 percent 
evaluation was assigned the veteran's PTSD; from November 3, 
1992 to March 2, 1999, when a 50 percent evaluation was 
assigned the veteran's PTSD; and from March 3, 1999, when the 
current 70 percent evaluation was assigned the veteran's 
PTSD. 

A.  Prior to November 3, 1992

From 1979 to 1986, the veteran was hospitalized and underwent 
VA compensation examinations by the VA for, in part, 
psychiatric complaints.  However, during this time period, no 
physician attributed the veteran's complaints to PTSD, 
instead diagnosing marital maladjustment, drug abuse, alcohol 
addiction, chronic anxiety, and depressive reaction.  In 1991 
and 1992, the veteran received regular treatment for a work-
related back injury and underwent two back operations.  
Records of this treatment do not address the veteran's PTSD 
and are therefore not pertinent to the veteran's PTSD claim.

In June and July 1992, the veteran underwent mental status 
evaluations.  During these evaluations, Manuel Villafranca, 
M.D., and Ernesto Perdomo, M.D., noted that the veteran had a 
history of explosive behavior, deficits in memory function, a 
mildly depressed mood and affect, and some persecutory 
feelings, but they did not diagnose PTSD.  Dr. Villafranca 
indicated that one would have to rule out an unspecified 
personality disorder and possible adjustment disorder.  

A VA physician first diagnosed the veteran with PTSD during 
an initial neurological consultation in February 1992.  On 
this day, the veteran reported, in pertinent part, memory 
loss, problems with his temper and difficulty sleeping.  The 
physician noted, in pertinent part, that the veteran was 
alert and oriented times three, had good remote memory and 
intact speech, and recalled two to three objects in five 
minutes.  The physician diagnosed PTSD and mild difficulty 
with recall and calculations secondary to an old head injury. 

In March and April 1992, the veteran underwent 
neuropsychological testing by a VA psychology resident and 
supervising psychologist.  During this testing, the veteran 
reported that he had had anxiety and rage episodes since 
returning from Vietnam, had been fired seven times as a 
result of interpersonal conflicts, during which he exploded, 
had difficulty in romantic relationships, had problems 
recalling information and performing motor actions, and 
occasionally became disoriented.  Throughout testing, the 
veteran had clear, coherent speech, anxiety, an anxious and 
slightly dysphoric mood, impaired attention and 
concentration, a pronounced impairment in the ability to 
recognize and identify nonverbal sounds, and mild dyspraxia.  
The psychology resident and psychologist did not relate the 
symptoms noted to PTSD, but did indicate that the memory 
deficits "were related to [the veteran's] head injury as 
well as to his high level of anxiety, perhaps a post 
traumatic stress reaction."  As well, they indicated that 
the veteran's concentration and attentional capacities could 
improve if he received treatment for his anxiety.

A VA examiner diagnosed the veteran with PTSD in August 1992.  
During this VA examination, the examiner described the 
veteran's PTSD as severe based on a history and subjective 
complaints reported by the veteran and on objective symptoms 
exhibited by the veteran.  Subjective complaints included: 
stress intolerance and episodes of agitation and 
aggressiveness with minor provocation; anger and rage over 
what occurred in the war; interrupted sleep, night sweats and 
recurrent combat nightmares, after which the veteran awoke 
confused and agitated; intrusive memories and thoughts of the 
war; startle reactions and anger after hearing loud sounds; 
and avoidance of crowded places.  The examiner noted that the 
veteran was alert and oriented times three, and had an affect 
that was normally expressed, no disturbance of mental stream 
of thought or perception, an intact memory and concentration, 
and average intellect.  He also noted that the veteran was 
tense and apprehensive, and had a depressed and irritable 
mood, poor insight, compromised judgment under stress, and 
agitation and aggressiveness with minor provocation. 

The findings of the private physicians and the VA physician, 
psychology resident and supervising psychologist cannot be 
relied upon in determining the severity of the veteran's PTSD 
because they either were not attributed to the veteran's 
PTSD, or were attributed not only to the veteran's PTSD, but 
to his old head injury.  The August 1992 findings of the VA 
examiner, on the other hand, were attributed solely to the 
veteran's PTSD and provide a basis on which to grant the 
veteran an initial higher rating for the period preceding 
November 3, 1992.

The VA examiner, while describing the veteran's PTSD as 
severe, did not specifically indicate that the PTSD caused 
severe social and industrial impairment.  However, the Board 
believes that, because the VA examiner found the PTSD to be 
severe based, in part, on the veteran's reported history, 
which disclosed both social and industrial impairment, such a 
conclusion can be drawn.  This reported history shows that 
the veteran was divorced, had difficulty getting along with 
people and often engaged in fighting, had been jailed for 
drunken disorderly conduct and assaultive behavior, was not 
able to hold a job (having lost at least ten), and had been 
unemployed since 1991.  

Based on the above, the Board concludes that from February 
24, 1992, to November 3, 1992, the veteran's PTSD warranted a 
70 percent evaluation under the former criteria.  During this 
time period, the veteran's symptoms severely impaired his 
ability to establish and maintain effective or favorable 
relationships with people and to obtain and retain 
employment.  These symptoms were not so severe, however, as 
to warrant a 100 percent evaluation under the former 
criteria.  First, they did not cause the veteran to virtually 
isolate himself in the community.  By his own admission 
during the VA examination in August 1992, he lived with his 
brother.  Second, they did not cause gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  In 
August 1992, a VA examiner noted that the veteran was 
occasionally aggressive with minor provocation, but he did 
not indicate that these incidents of aggression caused gross 
repudiation of reality or a profound retreat from mature 
behavior.  Moreover, the VA examiner found that the veteran 
had no disturbance of mental stream thought or perception.  
Third, during multiple mental and orthopedic evaluations 
conducted prior to November 1992, the veteran consistently 
reported that he had not worked since 1991.  However, he 
always indicated that his inability to work resulted from his 
back disorder.  During this time period, he never claimed, 
nor did any physician find, that the veteran was unable to 
work due to his PTSD.    

Based on the foregoing, the Board finds that the veteran's 
PTSD disability picture, from February 24, 1992, to November 
3, 1992, more nearly approximated a 70 percent evaluation, 
and no more, under the former criteria, and that the evidence 
supports this higher initial evaluation.


B.  November 3, 1992 to March 2, 1999 

There is no pertinent medical evidence of record dated from 
November 1992 to February 1993.  From March 1993 to October 
1996, the veteran underwent three VA examinations.  In 
addition, he was evaluated by two private physicians, Samuel 
L. Pollock, M.D., and Robert T. Latimer, M.D., and a private 
psychologist, Francis A. Fay, Ph. D.  The findings of Dr. 
Pollock's July 1993 neuropsychiatric examination and Dr. 
Latimer's February 1994 psychiatric evaluation cannot be 
relied upon in determining the severity of the veteran's PTSD 
because they either were not attributed to PTSD, or were 
attributed not only to the veteran's PTSD, but to a 
personality disorder.

From 1993 to 1996, VA physicians and a private psychologist 
described the veteran's PTSD as severe or serious.  In March 
1993, a VA examiner noted that the veteran had severe, 
chronic PTSD.  During a September 1995 psychological 
evaluation, Dr. Fay did not characterize the severity of the 
veteran's PTSD.  However, in a letter submitted to the RO in 
July 1996, he intimated that the veteran's PTSD was severe.  
He acknowledged that there was a hair-line difference between 
"considerable" impairment and "severe" impairment, and 
opined that the veteran's PTSD satisfied the former criteria 
for a 70 percent evaluation, which required "severe" 
impairment.  In October 1996, a VA examiner assigned the 
veteran's PTSD a Global Assessment of Functioning (GAF) score 
of 50, and concluded that the veteran had serious impairment 
in social and occupational functioning and no friends.  
According to Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which the VA has adopted 
at 38 C.F.R. §§ 4.125, 4.130 (1999), a score of 41-50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).

Dr. Fay and the VA examiners who evaluated the veteran in 
March 1993, April 1994, September 1995 and October 1996 
diagnosed PTSD based on objective symptoms and subjective 
complaints exhibited or reported by the veteran.  Objective 
symptoms noted at least once during this time period include: 
tension; anxiety; anger; apprehension; agitation; 
combativeness; irritability; a depressed mood; impaired 
concentration and memory; poor insight; compromised judgment 
under stress; and paranoid persecutory ideation.  Subjective 
complaints reported during this time period include: 
interrupted sleep, night sweats and nightmares, after which 
the veteran awoke in a confused and agitated state; intrusive 
memories and lapses of concentration; startle reactions to 
sudden movements and loud noises; intolerance of stress; 
agitation with minor provocation; avoidance of social 
contacts; attentiveness to danger; and an inability to pursue 
goal-directed and pleasurable activities.  

There is no pertinent medical evidence of record dated from 
October 1996 to March 2, 1999.  The veteran reported that he 
received PTSD treatment from private providers during this 
time period.  As well, he submitted authorizations for 
release of these treatment records, which the RO's sent to 
the providers noted.  To date, none of the providers 
contacted responded by submitting records of the alleged 
treatment.  

The above findings clearly establish that, from 1993 to 1995, 
the veteran's PTSD caused severe social and industrial 
impairment.  The findings are less clear regarding whether 
the veteran's PTSD continued to cause severe social and 
industrial impairment from 1995 to March 2, 1999.  In October 
1996, a VA examiner described the veteran's PTSD as serious, 
not severe.  During this examination, the veteran reported 
the same complaints he had been reporting since 1993.  
However, the VA examiner noted fewer PTSD symptoms than had 
been objectively shown since March 1993.  These symptoms 
included tension, apprehension and poor insight.  The VA 
examiner indicated that the veteran had no unusual mannerisms 
or behavior, normal speech and communication, an affect that 
was appropriate to thought content, a neutral mood, no 
disturbance of mental stream, thought or perception, no 
suicidal preoccupation, and intact memory, concentration and 
judgment.  

The fact that fewer PTSD symptoms were noted during the 
October 1996 VA examination suggests that the veteran's PTSD 
improved to a certain extent from 1995 to 1996; however, 
there is no medical opinion of record specifically confirming 
that such improvement occurred.  Moreover, due to the slight 
difference in meaning between "severe" and "serious", the 
Board does not believe it can construe the VA examiner's 
finding of serious, rather than severe, PTSD as evidence of 
improvement in the veteran's PTSD from 1995 to 1996.  

In light of the above findings, the Board concludes that, 
from November 3, 1992 to March 2, 1999, the veteran's PTSD 
disability picture more nearly approximated the former 
criteria for a 70 percent evaluation.  During this time 
period, the veteran's symptoms severely impaired his ability 
to establish and maintain effective or favorable 
relationships with people and to obtain and retain 
employment.  

These symptoms were not so severe, however, as to warrant a 
100 percent evaluation under the former criteria prior to 
March 3, 1999.  Again, the evidence does not establish that 
PTSD caused the veteran to virtually isolate himself in the 
community.  During hearings held before a hearing officer at 
the RO in October 1996, and before the undersigned Board 
Member in the District of Columbia in April 1998, the veteran 
testified that he lived an isolated life.  He indicated that 
he had no friends, was estranged from his family, lived alone 
and engaged in few, if any, activities.  He reported the same 
in multiple written statements submitted during the pendency 
of this appeal and during VA examinations.  In April 1994 and 
October 1996, VA examiners confirmed that the veteran was 
unable to pursue social activities and had no friends.  That 
notwithstanding, in the same written statements, and during 
the same hearings and VA examinations, the veteran also 
reported facts that do not establish virtual isolation in the 
community.  For instance, he indicated that: he took a 
computer course in 1994 and dropped out because he could not 
comprehend the material; attempted to obtain employment with 
the United States Postal Service in 1994, but was rejected; 
sought weekly PTSD treatment in 1997; occasionally chatted 
with a neighbor; rode his bike 30 miles daily, swam; 
practiced t'ai chi; went to the gym; and spoke to his sister 
once yearly.  

Second, prior to March 3, 1999, the veteran's PTSD did not 
cause gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  During this time period, physicians and a 
psychologist noted that the veteran occasionally acted 
aggressive with minor provocation, but they did not indicate 
that these incidents of aggression caused gross repudiation 
of reality or a profound retreat from mature behavior.  
Moreover, although a VA examiner noted in March 1993 that the 
veteran had a disturbance in thought or behavioral processes, 
i.e., paranoid persecutory ideation, other medical 
professionals who evaluated the veteran during the time 
period at issue noted that the veteran had no disturbance of 
mental stream, thought or perception.  

Third, although the veteran submitted numerous medical 
opinions during the time period at issue indicating that he 
was unemployable, none of these opinions specifically relate 
the veteran's unemployability to his PTSD.  They indicate 
that, during the time period at issue, the veteran was 
unemployable primarily as a result of his back injury and 
subsequent surgeries.  For instance, during the October 1996 
VA examination, a VA examiner concluded that the veteran had 
been unable to work since 1991 due to a back injury.  In 
addition, in July 1996, Dr. Fay submitted an opinion to help 
the veteran with his claim, but this opinion does not 
establish that the veteran was demonstrably unable to obtain 
or retain employment due to his PTSD.  Although this opinion 
indicates that the veteran's "mentality" rendered him 
unemployable, Dr. Fay based this opinion on a psychological 
assessment he performed in September 1995, which included a 
finding that the veteran was unemployed due to a back injury 
on the job.  Moreover, after mentioning a review of the 
nomenclature of the rating schedule, Dr. Fay indicated that 
the veteran's PTSD warranted a 70 percent evaluation.  If Dr. 
Fay had believed that the veteran's PTSD, alone, rendered him 
unemployable, it would seem that he would have opined that a 
100 percent evaluation was more appropriate as he indicated 
that he was familiar with the rating criteria. 

An evaluation in excess of 70 percent for PTSD, prior to 
March 3, 1999, is also not warranted under the revised 
criteria, applicable from November 7, 1996.  The evidence 
dated during this time period does not show total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  As stated 
previously, during the time period at issue, the veteran was 
severely, but not totally, disabled from PTSD.  During VA 
examinations, he most often had normal thought processes and 
exhibited appropriate behavior.  In addition, he consistently 
reported an ability to perform activities of daily living, 
including cooking, cleaning and exercising, and presented 
normal in appearance.   

Based on the foregoing, and resolving reasonable doubt in the 
veteran's favor, the Board finds that the veteran's PTSD 
disability picture, prior to March 3, 1999, more nearly 
approximated a 70 percent evaluation, and no more, under the 
former criteria, and that the evidence supports this higher 
initial evaluation.

C.  From March 3, 1999

The veteran underwent a VA PTSD examination on March 3, 1999, 
and the report of this examination was correctly considered 
in evaluating the veteran's PTSD disability picture from 
March 3, 1999.  On this day, the veteran reported that he had 
been fired from eight to ten jobs due to a severe temper 
problem and difficulty with authority figures.  He indicated 
that he had concentration problems that had hindered his 
ability to take computer courses and caused him to remain 
alone in his apartment.  He reported that he had been married 
from 1970 to 1986, lived alone, exercised, meditated, rode 
his bicycle, cooked, cleaned, had not been in contact with 
his three children and three siblings (with the exception of 
his sister) for years, and had been arrested four to five 
times after fighting in bars.  He complained of daily anger, 
irritability, avoidance of people, sleeping disturbances, 
fear of intruders, and startle reactions.  

The VA examiner noted that the veteran exhibited the 
following symptoms: irritability throughout the interview, 
annoyance with questions, anger, a defensiveness in attitude, 
tense motor activity, a euthymic mood, an irritable affect, 
concentration problems with calculations, severely 
compromised judgment with stress, impulse control problems, 
and minimal insight.  He diagnosed PTSD and a personality 
disorder, not otherwise specified, assigned these disorders a 
GAF score of 45, which, as noted previously, represents 
serious social and occupation impairment in functioning, and 
concluded that the veteran is totally socially isolated and 
unable to keep a job.  

The examiner's finding that the veteran is unable to keep a 
job satisfies one former criterion for a 100 percent 
evaluation.  The Board acknowledges that the examiner 
attributed his findings to both PTSD and a personality 
disorder, and as a result, it is unclear whether the 
veteran's inability to work is due solely to his PTSD.  
However, due to the absence of medical evidence 
distinguishing the veteran's PTSD symptomatology from his 
personality disorder symptomatology, the Board accepts that, 
since March 3, 1999, the veteran's PTSD, alone, has rendered 
him demonstrably unable to obtain or retain employment.

Based on the foregoing, the Board finds that the veteran's 
PTSD disability picture, since March 3, 1999, has more nearly 
approximated a 100 percent evaluation under the former 
criteria, and that the evidence supports this higher initial 
evaluation. 

D.  Conclusion

The veteran and his representative have requested a higher 
initial evaluation on an extraschedular basis.  In 
exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation that is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disability may be assigned.  38 C.F.R. § 3.321(b) (1999).  In 
this case, however, the Board believes that the evaluations 
provided in the applicable sections of the rating schedule 
adequately provide for the veteran's severe PTSD 
symptomatology.  In addition, there are no factors evident 
that make this case exceptional.  The record does not reflect 
any recent hospitalization for PTSD, and as previously noted, 
there is no evidence that the veteran's PTSD, alone, causes 
marked interference with employment prior to March 3, 1999.  
Accordingly, submission for consideration of the assignment 
of an extraschedular evaluation is not warranted.


II.  TDIU

The veteran claims that his service-connected disabilities 
render him unemployable.  The Board finds the veteran's claim 
well grounded.  As well, it finds that the VA has fulfilled 
its duty to assist by obtaining and fully developing all 
evidence pertinent to the veteran's TDIU claim.  

A total disability evaluation based on unemployability may be 
granted when the evidence shows that the veteran is 
precluded, by reason of his service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).  Under 38 C.F.R. § 
4.16, if a veteran has only one service-connected disability, 
that disability must be evaluated at least 60 percent 
disabling for the veteran to qualify for benefits based on 
individual unemployability.  If he has two or more service-
connected disabilities, at least one disability must be 
evaluated at 40 percent or more, and there must be sufficient 
additional disability to bring the combined evaluation to 70 
percent or more.  In light of the Board's decision above, the 
veteran's PTSD is now evaluated as 70 percent disabling for 
the period preceding March 3, 1999.  Combining this 
evaluation with the 10 percent evaluation that is assigned 
the veteran's service-connected scar residuals of a facial 
wound results in a combined disability evaluation of 70 
percent for the period preceding March 3, 1999.  This 
evaluation satisfies the percentage requirements of 38 C.F.R. 
§ 4.16. 

Benefits based on individual unemployability are awarded only 
when it is established that the service-connected 
disabilities are so severe, standing alone, as to prevent the 
retaining of gainful employment.  The existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in 38 C.F.R. § 4.16 are met and in the judgment of the rating 
agency such service-connected disabilities render the veteran 
unemployable.  38 C.F.R. § 4.16.  In this case, the veteran 
has submitted multiple medical opinions that he is unable to 
work; thus, there is no doubt in the record that the veteran 
is unemployable.  The question is whether the veteran's 
service-connected disabilities, standing alone, render him 
unemployable.  

The veteran has never asserted that his PTSD and facial scar, 
alone, hinder his ability to obtain and retain employment.  
In a statement submitted in March 1994, he specifically 
indicated that he was unable to work because of mental and 
physical problems.  During VA examinations in 1986, 1993, 
1994 and 1996, VA and private psychiatric, psychological and 
orthopedic evaluations in 1992, 1993, 1994 and 1995, a 
hearing in October 1996, and in multiple written statements 
submitted from 1994 to 1998, he primarily asserted that he 
could not obtain or retain employment because of his back 
disorder.  Occasionally, he claimed that other factors played 
a role in his inability to obtain and retain employment.  For 
instance, during a VA hospitalization in 1979, he reported 
that he had been fired from a job due to impulsiveness.  
During private neuropsychological testing in March and April 
1992, VA examinations in March 1993 and October 1996, 
hearings in October 1996 and April 1998, and in statements 
received in October 1995 and February 1997, he indicated that 
he had been fired from jobs because he was rebellious, had 
difficulty working with authority figures and getting along 
with others, was caught drinking on the job and leaving the 
property, exhibited explosive and volatile behavior, had a 
temper, and was a disciplinary problem.  

In addition, prior to March 3, 1999, no physician asserted 
that the veteran's PTSD and facial scar, alone, hinder his 
ability to obtain and retain employment.  Since November 
1991, when the veteran sustained a work-related back injury, 
multiple physicians have opined that the veteran's back 
disorder, at least in part, rendered the veteran 
unemployable.  In February 1992, Bertram M. Kummel, M.D., 
indicated that the veteran's back injury temporarily forced 
him out of work and necessitated surgery.  This fact was 
confirmed during a visit to a VA Medical Center the same 
month, and by a private rehabilitation nurse in March 1992.  
During the latter visit, the nurse reported that the veteran 
was anxious to undergo surgery so that he could get back to 
work.  


In June and July 1992, the veteran told Drs. Perdomo and 
Villafranca that he had not worked since November 1991, when 
he injured his back, and that he had been advised by a 
physician to refrain from working due to his back.  Dr. 
Perdomo indicated that the veteran's ability to work depended 
on the severity of his medical condition and the pain he was 
suffering in his back and hips.  Dr. Villafranca noted that 
the veteran had occupational and social adjustment because of 
back pain and irritability.  During private 
neuropsychological testing in March and April 1992, a 
resident psychologist and supervising psychologist noted that 
the veteran had been unable to work from October 1991 to 
March 1992, but was ready to rejoin the work force following 
a successful back operation.  In July 1993, Dr. Pollock noted 
that the veteran had not returned to work since the accident.

In January 1994, during a pre-employment physical, an 
examining physician noted that the veteran's back problems 
necessitated employment restrictions.  Throughout the 
remainder of 1994, physicians related the veteran's 
unemployability to either his back disorder, alone, or to a 
combination of disorders.  For instance, in February 1994 and 
April 1994, Morris Horwitz, M.D., and a VA examiner noted 
that the veteran was unable to work due to his back and was 
totally and permanently disabled from an orthopedic 
standpoint.  During the same months, Dr. Latimer and the 
Social Security Administration determined that the veteran 
was totally disabled due to a combination of disorders 
(psychiatric, physical and personality [February 1994] and 
back, depression, anxiety, and memory deficits [April 1994]).

In 1995, Dr. Fay noted that the veteran was unemployed 
because of the work-related back injury.  He reiterated his 
opinion that the veteran was unemployed in a letter submitted 
in July 1996, but altered the opinion to reflect that 
"mentality" rather than a back disorder caused the 
veteran's unemployability.  During a VA examination in 
October 1996, a VA examiner found that the veteran had been 
unable to work since his back injury.   


The Board agrees with the veteran's assertion that the record 
clearly establishes unemployability.  That notwithstanding, 
the Board believes the record is clear regarding the cause of 
this unemployability.  The veteran has a number of 
nonservice-connected disorders that, in combination with his 
service-connected disabilities, render the veteran totally 
disabled.  The veteran's current combined disability 
evaluation of 70 percent contemplates severe industrial 
impairment resulting from the veteran's service-connected 
disabilities.  In the absence of medical evidence 
establishing that, prior to March 3, 1999, these service-
connected disabilities, standing alone, were sufficiently 
severe as to hinder the veteran's ability to obtain and 
retain employment, the Board may not grant the veteran's TDIU 
claim.  Inasmuch as the preponderance of the evidence is 
against the veteran's TDIU claim, prior to March 3, 1999, it 
must be denied.    


ORDER

An initial 70 percent evaluation for PTSD, from February 24, 
1992 to March 2, 1999, is granted subject to statutory and 
regulatory provisions governing the payment of monetary 
benefits. 

An initial 100 percent evaluation for PTSD, from March 3, 
1999, is granted subject to statutory and regulatory 
provisions governing the payment of monetary benefits. 

TDIU, prior to March 3, 1999, is denied.


REMAND

In September 1993 and November 1994, the RO denied, in 
pertinent part, the veteran's claims of entitlement to an 
evaluation in excess of 10 percent for scar residuals of a 
facial wound and entitlement to service connection for a skin 
condition due to Agent Orange exposure.  In September 1993, 
March 1994, and December 1994, the RO received written 
statements from the veteran and his representative 
disagreeing with the RO's September 1993 and November 1994 
denials.  To date, the RO has not issued a statement of the 
case in response to these submissions.  

The failure to issue a statement of the case in such a 
circumstance renders a claim procedurally defective and 
necessitates a Remand.  Godfrey v. Brown, 7 Vet.App. 398, 
408-10 (1995); see also Archbold v. Brown, 9 Vet.App. 124, 
130 (1996).  After the RO has been given the opportunity to 
cure such a defect, the claim will be returned to the Board 
only if the veteran perfects his appeal in a timely manner.  
Smallwood v. Brown, 10 Vet.App. 93, 97 (1997); see also In re 
Fee Agreement of Cox, 10 Vet.App. 361, 374 (1997) ("absent 
an NOD, an SOC and a Form 1-9 [substantive appeal], the BVA 
was not required--indeed, it had no authority--to proceed to 
a decision") (citation omitted).  

Appellate consideration of the aforementioned claims is 
deferred and this claim is remanded to the RO for the 
following development:

The RO should furnish the veteran and his 
representative a statement of the case 
addressing the issues of entitlement to 
an evaluation in excess of 10 percent for 
scar residuals of a facial wound and 
entitlement to service connection for a 
skin condition due to Agent Orange 
exposure.  The RO should afford the 
veteran and his representative an 
opportunity to perfect an appeal of the 
RO's denial of these issues by submitting 
a substantive appeal in response thereto.  
The RO should advise the veteran that the 
claims file will not be returned to the 
Board for appellate consideration of 
these claims following the issuance of 
the statement of the case unless he 
perfects his appeal.   

The purpose of this REMAND is to afford the veteran due 
process of law, and the Board does not intimate any opinion, 
favorable or unfavorable, as to the merits of the veteran's 
claims.  The veteran is free to perfect his appeal of the 
denial of the aforementioned issues and to submit any 
additional evidence he wishes to have considered in 
connection with this appeal.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).However, he is not obligated to act unless 
otherwise notified.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals


 


